DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As per claim 1, Ito (US Patent Application 20100330844 A1) teaches: “a housing 41 of a high-speed transmission connector 40, fitted to an external connector 20 of a counterpart substrate 21 via a frontage (along 45 and 43, see paragraph [0044]), the housing 41 comprising: a bottom plate 46 forming a bottom of the frontage  (along lower shorter portion 45 and 43) and being provided with at least one boss on a surface opposite (46, seen in figure 16) to the frontage (along 45 and 43, see paragraph [0044]) side; a pair of first side walls (43 and 45) facing each other in a first direction (towards 42 and 44) with the frontage (along 45 and 43, see paragraph [0044]) sandwiched therebetween; and a pair of second side walls (42 and 44) facing each other in a second direction (towards 45 and 43) orthogonal to the first direction (towards 42 and 44) with the frontage (along 45 and 43, see paragraph [0044]) sandwiched therebetween".
However, Ito fails to provide, teach or suggest: wherein the bottom plate is provided with first through holes for tolerance measurement comprising inner peripheral surfaces flush with inner side wall surfaces of the first side walls and/or second through holes for tolerance measurement comprising inner peripheral surfaces flush with inner side wall surfaces of the second side walls, and wherein in at least one of either the first through holes are provided with no contact therein.
Claims 2-5 are dependent on claim 1 and are therefore allowable for the same reasons.  
As per claim 6, Ito (US Patent Application 20100330844 A1) teaches: “a high-speed transmission connector 40, comprising: a frontage (along 45 and 43, see paragraph [0044]) to which a connector 40 of an external counterpart substrate 21 is fitted; a bottom plate 46 forming a bottom of the frontage  (along lower shorter portion 45 and 43) and being provided with a plurality of support holes (adjacent to 30, seen in figure 15, see paragraph [0044]) and provided with at least one boss on a surface opposite (46, seen in figure 16) to the frontage (along 45 and 43, see paragraph [0044]) side; a pair of first side walls (43 and 45) intersecting with the bottom plate 46 and facing each other in a first direction (towards 42 and 44) with the frontage (along 45 and 43, see paragraph [0044]) sandwiched therebetween; and a pair of second side walls (42 and 44) intersecting with the bottom plate 46 and facing each other in a second direction (towards 45 and 43) orthogonal to the first direction (towards 42 and 44) with the frontage (along 45 and 43, see paragraph [0044]) sandwiched therebetween".
However, Ito fails to provide, teach or suggest: wherein the bottom plate comprises: a housing provided with first through holes for tolerance measurement comprising inner peripheral surfaces flush with inner side wall surfaces of the first side walls and/or second through holes for tolerance measurement comprising inner peripheral surfaces flush with inner side wall surfaces of the second side walls; and a plurality of contacts fixed to the support holes, and wherein at least one of either the first through holes or second through holes are provided with no contact therein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574. The examiner can normally be reached 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831                 
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831